DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Maehara [JP 2001-350581].
In regard to claim 1, Maehara discloses [in Figs. 3 and 4] a determination system for determining, based on output from an input device, input to the input device, the input device including a metal dome [7] and a plurality of pressure sensors [3, 8, 20] which are electrostatic pressure sensors and placed facing a concave surface of the metal dome [7] , the plurality of pressure sensors including first and second pressure sensors which are on opposite sides, in a predetermined direction crossing a central axis of the metal dome, with respect to the center axis and which support the metal dome [7] and the determination system comprising: an obtaining unit [par. 0023] configured to obtain changes in electrostatic capacitances of the first and second pressure sensors from the input device: and a determining unit [par. 0023] configured to determine which part of the metal dome [7] in the predetermined direction has been pressed, based on a balance between changes in electrostatic capacitances of the first and second pressure sensors.  
In regard to claim 2, Maehara discloses [in Figs. 3 and 4] the determination system according to claim 1,  wherein: the plurality of pressure sensors include a third pressure sensor [3, 8, 20] placed facing the concave surface of the metal dome [7] but spaced apart from the metal dome [7], the obtaining unit [par. 0023] is configured to obtain change in electrostatic capacitance of the third pressure sensor from the input device; and the determining unit [par. 0023] is configured to determine whether the metal dome [7] has been elastically deformed, based on change in electrostatic capacitance of the third pressure sensor.  
In regard to claim 3, Maehara discloses [in Figs. 3 and 4] the determination system according to claim 1,  wherein the predetermined direction defines a first predetermined direction: the plurality of pressure sensors include an additional pressure sensor [3, 8, 20] supporting the metal dome [7], the additional pressure sensor is located on an opposite side from a corresponding pressure sensor which is one of the first pressure sensor and the second pressure sensor with regard to the 7Application No. Not Yet AssignedDocket No. P190SOSUSOOcentral axis of the metal dome [7] in a second predetermined direction crossing the central axis of the metal dome [7] and the first predetermined direction; and the obtaining unit [par. 0023] is configured to obtain change in electrostatic capacitance of the additional pressure sensor from the input device; and the determining unit [par. 0023] is configured to determine which part of the metal dome [7] in the second predetermined direction has been pressed, based on a balance between changes in electrostatic capacitances of the corresponding pressure sensor and the additional pressure sensor.  
In regard to claims 5 and 6, Maehara discloses [in Figs. 3 and 4] the determination system according to claim 1,  wherein the determining unit [par. 0023] is configured to determine whether a detection target is present near the metal dome [7], based on changes in electrostatic capacitances of the plurality of pressure sensors, wherein the obtaining unit [par. 0023] is configured to switch sensitivity for obtaining changes in electrostatic capacitances of the plurality of pressure sensors from the input device, between a first level and a second level higher than the first level, and the determining unit [par. 0023] is configured to determine whether a detection target is present near the metal dome [7], based on changes in electrostatic capacitances of the plurality of pressure sensors while the sensitivity is set to the second level.  
In regard to claim 7, Maehara discloses [in Figs. 3 and 4] a determination
method for determining, based on output from an input device, input to the input device, the input device including a metal dome [7] and a plurality of pressure sensors [3, 8, 20] which are electrostatic pressure sensors and placed facing a concave surface of the metal dome [7], the plurality of pressure sensors including first and second pressure sensors which are on opposite sides, in a predetermined direction crossing a central axis of the metal dome [7], with respect to the center axis and which support the metal dome [7], and the determination method comprising: obtaining changes [par. 0023] in electrostatic capacitances of the first and second pressure sensors from the input device, and determining [par. 0023] which part of the metal dome [7] in the predetermined direction has been pressed, based on a balance between changes in electrostatic capacitances of the first and second pressure sensors.  
	 In regard to claim 8, Maehara discloses [in Figs. 3 and 4 and par. 0023] a non-transitory computer-readable medium recording a determination program for enabling one or more processors to execute the determination method according to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara [JP 2001-350581].  Maehara discloses [in Figs. 3 and 4] the determination system
according to claim 1, wherein: the plurality of pressure sensors include a fourth pressure sensors [3, 8, 20] supporting the metal dome [7]: the fourth pressure sensor and the first pressure sensor are on a same side with regard to the central axis of the metal dome in the predetermined direction, and the obtaining unit [par. 0023] is configured to obtain change in electrostatic capacitance of the first pressure sensor while the fourth pressure sensor is grounded.  Maehara does not disclose a fifth pressure sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a fifth pressure sensor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. [US 2022/0011879, US 11,262,852 and US 2022/0155903] discloses similar determination systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833